Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 1 of 16



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division

   Francois Severe, as Personal
   Representative of the Estate of                                      Case No. 17-CV-22153-DPG
   Fritz Severe,
           Plaintiff,
   v.

   CITY OF MIAMI, and
   ANTONIO VICENTE TORRES, IV
   individually and in his capacity
   as a City of Miami Police Officer,
           Defendants.
   _________________________________/

               SECOND AMENDED COMPLAINT1 AND DEMAND FOR JURY TRIAL

              The Plaintiff, FRANCOIS SEVERE, as Personal Representative of the Estate of FRITZ

   SEVERE (“FRITZ SEVERE”), sues the Defendants, the CITY OF MIAMI (the “City”), and

   City of Miami Police Officer ANTIONIO VICENTE TORRES, IV (“OFFICER TORRES”) and

   alleges:

                                                Nature of the Case

   1.         This lawsuit presents claims for damages for the wrongful death of 46-year-old FRITZ

              SEVERE, brought by FRANCOIS SEVERE, as Personal Representative of his Estate, on

              behalf of the estate and his statutory survivors.

   2.         This action alleges violations of civil rights and other state and federal laws which

              resulted in FRITZ SEVERE’s death on June 11th, 2015.

   3.         This suit asserts that the Defendants acted illegally, improperly, and negligently in that

              the acts and/or omissions of the City, its police department, its police officers, and police




   1
       The only amendment to this Second Amended Complaint is a claim for punitive damages.

                                                           1
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 2 of 16



         supervisors created an atmosphere of hostility and harassment against citizens, including

         FRITZ SEVERE.

   4.    Further, this lawsuit alleges that on June 11, 2015, Defendant veteran OFFICER

         TORRES was training a rookie employed by the City of Miami Police Department while

         doing his job when he unjustifiably and without provocation shot and killed FRITZ

         SEVERE. Said shooting was illegal, negligent, and improper.

   5.    As more particularity alleged herein, Defendant City, its elected officials, police

         department, and police officers are legally liable for FRITZ SEVERE’s death because of

         their pattern and practice of failing to properly hire, train, supervise, discipline, and/or

         retrain their police force in a manner consistent with the protections afforded under the

         Constitution of the United States of America, federal statutes, and Florida law.

   6.    This lawsuit asserts that the City Mayor and the City Police Chief were deliberately

         indifferent in disregarding numerous complaints made by citizens against the police

         force. In so doing, Defendants failed to establish or execute a reasonable review of policy

         for the consideration and redress of citizen’s complaints against police officers; that such

         failure resulted in police officers operating on a day-to-day basis without any real

         concern for internal supervisory review so that “street justice” became commonplace;

         that this failure resulted in an atmosphere of invulnerability for the members of the police

         force; and that the City’s dereliction of its governmental function all culminated in the

         shooting of FRITZ SEVERE at 10 a.m. on Thursday morning, June 11th, 2015 inside

         Gibson Park at Northwest 13th Street and Third Avenue in front of the Culmer/

         Overtown branch library in Miami, Florida.




                                            Page 2 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 3 of 16



   7.    This suit further alleges that FRITZ SEVERE was killed after OFFICER TORRES fired

         five shots at close range, each hitting FRITZ SEVERE, even though immediately prior to

         the shooting, Fritz Severe was unarmed, and was not a threat to OFFICER TORRES,

         himself, or anyone else.

   8.    Plaintiff seeks damages against Defendants for violation of FRITZ SEVERE’s rights

         under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the Constitution of

         the United States of America pursuant to 42 U.S.C. §1983, as well as other federal laws.

         Additionally, Plaintiff asserts state law claims of negligence and wrongful death, as well

         as demand trial by jury.

                                         Jurisdiction and Venue

   9.    This action for damages is brought to redress violations of federally-protected

         constitutional rights pursuant to 42 U.S.C. § 1983 and 1988, and the Fourth, Fifth, Sixth,

         Eighth, and Fourteenth Amendments to the Constitution of the United States of America,

         along with supplemental state-law claims for wrongful death.

   10.   This Court enjoys jurisdiction pursuant to 28 U.S.C. §§ 1334 and 1343(1), (3), and (4),

         2201 and 2202; whereas 28 U.S.C. § 1367(a) grants the Court supplemental jurisdiction

         over the state-law claims.

   11.   Furthermore, an additional pendent claim under the laws of the State of Florida for

         wrongful death is being brought pursuant to Florida Statute §§768.16 – 768.27 (Florida’s

         Wrongful Death Act”) and Fla. Stat. § 768.28 (Florida’s “Waiver of Sovereign Immunity

         in Tort Actions”).

   12.   Venue properly lies in the Southern District of Florida because all events giving rise to

         this action occurred in Miami-Dade County, Florida.



                                           Page 3 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 4 of 16



   13.   Notice of this claim has been provided to the Defendants in accordance with Fla. Stat.

         §768.28 and Plaintiff has satisfied all conditions precedent to bring this lawsuit.

                                                  The Parties

   14.   The Plaintiff, FRANCOIS SEVERE, is and at all times material hereto was an adult

         resident and citizen of the State of Florida.

   15.   FRANCOIS SEVERE is, pursuant to the laws of the State of Florida, the Personal

         Representative of the Estate of her adult son, Fritz Severe, and is authorized by law to

         bring this action.

   16.   Fritz Severe was, at the time of his death and at all times material hereto, a resident and

         citizen of the State of Florida.

   17.   Fritz Severe died as a result of injuries sustained on or about June 11th, 2015, when he

         was shot and killed by OFFICER TORRES, a police officer employed by the City.

   18.   The Defendant City is a municipality, organized under the laws of the State of Florida,

         located within Miami-Dade County, Florida, which is responsible through its officers,

         employees, servants, and agents for enforcing the rules and regulations of the City, and

         for ensuring that its officers, employees, servants, and agents obey the laws of the United

         States of America and the State of Florida.

   19.   The City at all times material hereto operated the City of Miami Police Department (the

         “Department”).

   20.   OFFICER TORRES was, at all times material hereto, a duly appointed police officer of

         the Department, acting within the course and scope of his employment and/or acting

         under color of law, employed by the City. The actions of TORRES as alleged herein were

         taken under the color of law employed by and serving under Defendant City.



                                             Page 4 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 5 of 16



                                               Jury Demand

   21.   FRANCOIS SEVERE demands a trial by jury of all issues so triable as of right.

                                             General Allegations

   22.   On or about Sunday, June 11, 2015, at 10:15 am, at the entrance of the Overtown

         Community Library parking lot located within the City of Miami, TORRES, a police

         officer employed by the City, unjustifiably and without provocation shot FRITZ

         SEVERE five times. OFFICER TORRES killed FRITZ SEVERE in front of as many as

         sixty witnesses, fifty of them being children recently released from summer camp.

   23.   Without displaying any sign of aggression or trouble FRITZ SEVERE, a homeless man,

         carried a metal pipe when OFFICER TORRES opened fire, killing him even though there

         was no direct, immediate threat to any citizen or police officer.

   24.   OFFICER TORRES suddenly, without justification, and without provocation, fired five

         shots at close range; each shot struck FRITZ SEVERE.

   25.   FRITZ SEVERE died from the gunshot wounds inflicted by OFFICER TORRES.

   26.   OFFICER TORRES’s killing of FRITZ ZEVERE is but one of many in a rash of

         questionable officer-involved shootings amid an epidemic of botched internal-affairs

         investigations in the City and Department.

     COUNT I – VIOLATION OF CIVIL RIGHTS UNDER § 1 983 AGAINST THE CITY

   27.   Francois Severe re-alleges the allegations of paragraphs 1-26, supra, and incorporates

         them as if stated herein in full.

   28.   At all times material hereto, Defendant City, as represented by the acts of its employees,

         permitted, tolerated and caused a pattern and practice of unjustified, unreasonable, and/or

         illegal uses of force against members of the public by police officers of the Defendant



                                                Page 5 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 6 of 16



         City. Although such acts were improper, police officers involved were not prosecuted

         and/or disciplined and/or retrained. In fact, some of said incidents were covered up with

         official claims that the police officers’ acts were justified and proper. As a result, the

         City’s police officers, including OFFICER TORRES, were caused and encouraged to

         believe that members of the public could be subjected to illegal uses of force and that

         such illegal uses of force would be permitted by the City.

   29.   In the instant matter, OFFICER TORRES acted at all times material hereto under color of

         law and within the course and scope of his employment as an officer of the Department.

   30.   A reasonable officer standing in the shoes of OFFICER TORRES and confronted with

         the same circumstances would believe that no force—much less deadly force—was

         necessary in the situation. Fritz Severe had committed no crime. He brandished no

         weapon and posed no threat to the safety of TORRES, himself, or others.

   31.   OFFICER TORRES shot and killed Fritz Severe rather than tasing him or taking more

         precautionary courses of action.

   32.   The City was responsible for following and implementing all relevant laws, rules,

         regulations, and policies with regard to screening, hiring, retaining, training, supervising,

         controlling, disciplining, and assigning to duties the officers of the Department.

   33.   The City was deliberately, callously, or recklessly indifferent to the rights of individuals,

         particularly Fritz Severe, in that it instituted a custom or policy of negligently, recklessly,

         or willfully failing properly to screen, hire, retain, train, supervise, control, discipline, and

         assign to duties the officers of the Department, notwithstanding the unusually high

         numbers and frequency of officer-involved shootings.




                                              Page 6 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 7 of 16



   34.   The Department and the City had a custom and practice of using excessive force,

         including lethal force when the circumstances called for less-than-lethal force or no force,

         against individuals such as Fritz Severe.

   35.   The Department and the City had a custom and practice of using excessive force,

         including lethal force when the circumstances called for less-than-lethal force or no force,

         more frequently than officers in other similarly-sized and similarly-situated cities.

   36.   The Department and the City had a custom and practice of using excessive force,

         including lethal force when the circumstances called for less-than-lethal force or no force,

         when alternative means of handling the situation were available.

   37.   The Department and the City failed by custom and practice to have any effective policy

         or procedure to prevent the use of excessive force against individuals such as Fritz

         Severe.

   38.   The City failed to determine whether members of the Department, particularly OFFICER

         TORRES, posed a threat to the public as a result of their propensity to commit unlawful

         acts and to engage in violent activity.

   39.   The Department and the City acted with deliberate, callous, or reckless indifference to the

         constitutional rights of Fritz Severe.

   40.   The City knew or should have known that its deliberate, callous, or reckless indifference

         foreseeably would result in injury to members of the public, including Fritz Severe.

   41.   In light of the excessive number and frequency of officer-involved shootings, the need for

         the City to train or retrain officers on the use of force and to investigate and discipline

         officers involved in unjustified shootings was obvious.




                                             Page 7 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 8 of 16



   42.   Despite its knowledge of the dangerous propensities of the members of the Department,

         particularly OFFICER TORRES, the City failed and refused to remove such members of

         the Department from their positions as police officers, failed and refused to take

         meaningful disciplinary action against such members of the Department, and failed to

         provide redress for members of the public, such as Fritz Severe, who have been injured

         thereby.

   43.   The City, through its deliberate, callous, or reckless indifference, failed to ensure that the

         members of the Department, particularly OFFICER TORRES, while acting within the

         course and scope of their employment and while acting under color of law, would not

         violate the constitutional and statutory rights of the public, including Fritz Severe.

   44.   The City of Miami Police Department, though its officers, maintained a custom or policy

         of using excessive force.

   45.   The City caused, permitted, and tolerated a pattern and practice of unjustified,

         unreasonable, unlawful, and excessive use of force against members of the public by

         officers of the Department, and failed to prosecute, discipline, or train the officers

         involved, causing and encouraging the members of the Department to believe that

         individuals could be subjected to the use of excessive force and that the City would

         permit and protect such use of excessive force.

   46.   The above-described conduct represents a pattern and practice by which members of the

         public were injured or killed by the intentional and/or reckless misconduct of the City’s

         police officers and/or that serious incompetence or misbehavior was widespread

         throughout the Department.




                                             Page 8 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 9 of 16



   47.   The City established and maintained a system of reviewing incidents and complaints of

         abuse of authority, such as, inter alia, the excessive use of force by members of the

         Department, that failed to identify the abuse of authority and use of excessive force as

         such and failed to subject the officers involved to appropriate supervision, discipline, and

         training, such that it has become the custom, policy, pattern, and practice of the City to

         encourage and tolerate such abuse of authority and use of excessive force.

   48.   The City, through the Department, has maintained a longstanding, wide spread history of

         failing to properly hire, train, supervise, and/or discipline its officers for, inter alia, illegal

         uses of force, even though there has been repeated, widely publicized notice of the

         unlawful and improper conduct of its employees.

   49.   The above referenced acts, omissions, policies, and customs of the City caused its police

         officers, including Defendant OFFICER TORRES, to believe that such acts of improper

         uses of force would not be properly monitored by supervisory officers, and would not be

         properly investigated or sanctioned, but instead would be tolerated. The foreseeable result

         being that officers, like Defendant OFFICER TORRES, were more likely to use improper

         or excessive force.

   50.   A July 9, 2013 comprehensive report from the United States Department of Justice

         (“DOJ”) Civil Rights Division – in and of itself – confirms the allegations of paragraphs

         32-49 above. In that report the DOJ, conducted a comprehensive review of City police

         shootings to determine whether it engaged in a pattern or practice of excessive use of

         deadly force by firearms.

                 “Based on our comprehensive review, we find reasonable cause to believe that
                 MPD engages in a pattern or practice of executive use of force with respect to
                 firearm discharges. We arrived at this conclusion based on interviews of relevant
                 witnesses; a careful review of MPD policies; reviews of investigative files in


                                               Page 9 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 10 of 16



                connection with incidents of firearm discharges; and reviews of policies and
                practices related to internal investigations of uses of deadly force. Among other
                findings, our investigation uncovered a number of troubling MPD practices,
                including deficient tactics and supervision as well as significant delays in
                substantive deficiencies in deadly force investigations.” (EXHIBIT A)

   51.   The actions of the Department and the City violated Fritz Severe’s clearly established,

         well-settled, and constitutionally protected rights to not be deprived of his life, to not be

         deprived of his liberty without due process of law, and to be free from the use of

         excessive, unreasonable, and unjustified force against his person.

   52.   Fritz Severe was a victim of such abuse of lawful authority and Defendant OFFICER

         TORRES’s illegal acts were the direct result of the above-described acts, omissions,

         policies, or customs of the City. Furthermore, as a result of the City’s and Department’s

         pattern and practice of using excessive force and the rash of unjustified officer-involved

         homicides, the U.S. Department of Justice has opened an investigation into the City’s and

         Department’s use of deadly force, including an investigation into Fritz Severe’s death.

   53.   As a direct and proximate result of the deprivation of his constitutionally protected rights,

         Fritz Severe lost his life and incurred damages, including physical pain and suffering and

         emotional trauma and suffering.

   54.   The Plaintiff, FRANCOIS SEVERE, as the Personal Representative of the Estate of Fritz

         Severe, claims damages for the wrongful death of Fritz Severe, including but not limited

         to the loss of his income, net accumulations, funeral expenses, services, protection, care,

         assistance, society, companionship, comfort, guidance, counsel, and advice, as well as

         physical pain and suffering and emotional trauma and suffering.




                                            Page 10 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 11 of 16



           WHEREFORE, the Plaintiff, FRANCOIS SEVERE, as the Personal Representative of

   the Estate of FRITZ SEVERE, prays that this Honorable Court enter judgment against the

   Defendant, CITY OF MIAMI, for violating 42 U.S.C. § 1983, declare the acts of the CITY OF

   MIAMI violative of Fritz Severe’s constitutionally protected rights, award compensatory

   damages, and award attorney’s fees and costs pursuant to 42 U.S.C. § 1988(b), along with any

   and all other relief the Court deems proper and just.



         COUNT II – VIOLATION OF CIVIL RIGHTS UNDER § 1983 AGAINST TORRES

   55.     Francois Severe re-alleges the allegations of paragraphs 1-54, supra, and incorporates

           them as if stated herein in full.

   56.     OFFICER TORRES, when he accosted, shot, and killed Fritz Severe, subjected Fritz

           Severe to the deprivation of clearly established rights, privileges, and immunities secured

           by the Constitution and laws of the United States, including the right to be free from

           unreasonable seizure, the right to not be deprived of life and liberty without due process

           of law, and the right to be free from the use of excessive force against his person.

   57.     OFFICER TORRES’s conduct was committed with deliberate, callous, or reckless

           indifference to Fritz Severe’s constitutional rights.

   58.     Any reasonable officer standing in TORRES’s shoes would have known that OFFICER

           TORRES’s conduct foreseeably would result in the deprivation of Fritz Severe’s

           constitutional rights.

   59.     Alternative means, other than the use of lethal force, were available to handle the

           situation.




                                               Page 11 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 12 of 16



   60.   In OFFICER TORRES’s interaction with Fritz Severe, there was at stake no

         governmental interest: Fritz Severe had committed no crime; Fritz Severe was not a

         threat to OFFICER TORRES, himself, or others; Fritz Severe was not actively resisting

         OFFICER TORRES; Fritz Severe made no threatening moves; Fritz Severe was not

         fleeing.

   61.   As a direct and proximate result of the deprivation of his constitutionally protected rights,

         Fritz Severe lost his life and incurred damages, including physical pain and suffering and

         emotional trauma and suffering.

   62.   The Plaintiff, FRANCOIS SEVERE, as the Personal Representative of the Estate of Fritz

         Severe, claims damages for the wrongful death of Fritz Severe, including but not limited

         to the loss of his income, services, protection, care, assistance, society, companionship,

         comfort, guidance, counsel, and advice, as well as physical pain and suffering and

         emotional trauma and suffering. The Plaintiff, François Severe as the personal

         representative of the estate of Fritz Severe seeks an award of punitive damages against

         the Defendant Officer Torres and alleges that punitive damages are warranted because

         Defendant Officer Torres’s conduct was evil, outrageous, wanton, and total reckless

         disregard for the rights of Fritz Severe. In summary, Fritz Severe was committing no

         crime when he was fired upon; he was walking away from Defendant Officer Torres

         when he was fired upon; Fritz Severe was approximately 25 feet away from Defendant

         Officer Torres when he was fired upon. Defendant Officer Torres shot Fritz Severe 4

         times in the back – 1 round while he was already lying on the ground and bleeding out -

         and 6 times in the left side. Last, Defendant Officer Torres offered no emergency aid or

         comfort to Fritz Severe as he bled out at the scene while on the ground.



                                            Page 12 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 13 of 16




          WHEREFORE, the Plaintiff, FRANCOIS SEVERE, as the Personal Representative of

   the Estate of Fritz Severe, prays that this Honorable Court enter judgment against the Defendant,

   OFFICER TORRES for violating 42 U.S.C. § 1983, declare the acts of OFFICER TORRES

   violative of Fritz Severe’s constitutionally protected rights, award compensatory damages, award

   punitive damages, and award attorney’s fees and costs pursuant to 42 U.S.C. § 1988(b), along

   with any and all other relief the Court deems proper and just.



                   COUNT III – WRONGFUL DEATH AGAINST THE CITY

   63.    FRANCOIS SEVERE re-alleges the allegations of paragraphs 1-54, supra, and

          incorporates them as if stated herein in full.

   64.    This is an action for damages brought pursuant to the Florida Wrongful Death Act,

          sections 768.28 and 768.16 to .26, Florida Statutes.

   65.    FRANCOIS SEVERE has been named Personal Representative of Fritz Severe’s Estate.

   66.    Fritz Severe has waived all rights to any claim for damages resulting from Fritz Severe’s

          death and all rights to inherit from the Estate, leaving Francois Severe as the sole

          potential beneficiary of a recovery in this action.

   67.    At all times material hereto, Defendant OFFICER TORRES was an agent, servant, or

          employee of the City, acting within the course and scope of his employment.

   68.    At all times material hereto, Defendant OFFICER TORRES used his firearm with the

          knowledge, consent, and permission of the City.

   69.    Police officers have a common-law duty to exercise reasonable care in carrying out their

          law-enforcement responsibilities.



                                              Page 13 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 14 of 16



   70.    OFFICER TORRES breached that duty by using his firearm in a careless and negligent

          manner so as to legally, directly, and proximately cause the wrongful death of Fritz

          Severe.

   71.    A reasonable officer standing in OFFICER TORRES’s shoes and confronted with the

          same circumstances would believe that no force—much less deadly force—was

          necessary in the situation.

   72.    Alternative means of handling the situation were available to OFFICER TORRES.

   73.    As a direct and proximate result of the OFFICER TORRES’s breach of his duty, Fritz

          Severe was killed.

   74.    As a further direct and proximate result of OFFICER TORRES’s breach of his duties,

          Francois Severe suffered damages, including the loss of Fritz Severe’s support and

          services, mental pain and suffering, and funeral and burial expenses; the Estate of Fritz

          Severe suffered the loss of prospective net accumulations.

   75.    The City is vicariously liable for the actions and omissions of OFFICER TORRES, who

          was acting within the course and scope of his employment when he shot and killed Fritz

          Severe.



          WHEREFORE, in light of the foregoing, the Plaintiff, FRANCOIS SEVERE, as the

   Personal Representative of the Estate of Fritz Severe, prays that this Honorable Court enter

   judgment against the Defendant, CITY OF MIAMI, and award damages for loss of support and

   services, mental pain and suffering, funeral and burial expenses, and lost prospective net

   accumulations, along with all other relief the Court deems proper and just.




                                            Page 14 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 15 of 16



             COUNT IV – WRONGFUL DEATH AGAINST OFFICER TORRES

   76.   FRANCOIS SEVERE re-alleges the allegations of paragraphs 1-54, supra, and

         incorporates them as if stated herein in full.

   77.   This is an action for damages brought pursuant to the Florida Wrongful Death Act,

         sections 768.16 to .26, Florida Statutes.

   78.   FRANCOIS SEVERE has been named Personal Representative of Fritz Severe’s Estate.

   79.   Fritz Severe has waived all rights to any claim for damages resulting from Fritz Severe’s

         death and all rights to inherit from the Estate, leaving FRANCOIS SEVERE as the sole

         potential beneficiary of a recovery in this action.

   80.   Police officers have a common-law duty to exercise reasonable care in carrying out their

         law-enforcement responsibilities.

   81.   OFFICER TORRES breached that duty when he shot Fritz Severe five times.

   82.   A reasonable officer standing in OFFICER TORRES’s shoes and confronted with the

         same circumstances would believe that no force—much less deadly force—was

         necessary in the situation.

   83.   Alternative means of handling the situation were available to OFFICER TORRES.

   84.   OFFICER TORRES’s conduct in interacting with Fritz Severe was committed in a

         manner exhibiting wanton and willful disregard of human rights and safety.

   85.   As a direct and proximate result of OFFICER TORRES’s breach of his duty, Fritz Severe

         was killed.

   86.   As a further direct and proximate result of OFFICER TORRES’s breach of his duties,

         FRANCOIS SEVERE suffered damages, including the loss of Fritz Severe’s support and




                                             Page 15 of 16
Case 1:17-cv-22153-DPG Document 103 Entered on FLSD Docket 03/25/2019 Page 16 of 16



          services, mental pain and suffering, and funeral and burial expenses; the Estate of Fritz

          Severe suffered the loss of prospective net accumulations.



          WHEREFORE, in light of the foregoing, the Plaintiff, FRANCOIS SEVERE, as the

   Personal Representative of the Estate of Fritz Severe, prays that this Honorable Court enter

   judgment against the Defendant, OFFICER TORRES and award damages for loss of support and

   services, mental pain and suffering, funeral and burial expenses, and lost prospective net

   accumulations, as well as punitive damages, along with all other relief the Court deems proper

   and just.



                                               Respectfully submitted,


                                               _/s/ Richard J. Diaz
                                               Richard J. Diaz, Esq. (F.B.N. 0767697)
                                               Richard J. Diaz, P.A.
                                               3427 Ponce de Leon Blvd
                                               Coral Gables, FL 33434
                                               P: (305) 444-7181
                                               F: (305) 444-8178




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
      filed via CM/ECF this 25th day of March, 2019 and served upon all parties of record
      electronically.
                                                              s/ Richard Diaz
                                                            ______________________
                                                              Richard J. Diaz, Esq.




                                            Page 16 of 16
